         Case 1:19-cv-00957-RBW Document 19 Filed 04/19/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD and BUZZFEED INC.,                     )
                                                     )
       Plaintiffs,                                   )
                                                     )        Case No. 19-cv-957
       v.                                            )
                                                     )
U.S. DEPARTMENT OF JUSTICE, et. al.,                 )
                                                     )
       Defendants.                                   )
                     PLAINTIFFS' POSITION ON CONSOLIDATION

       Plaintiffs do not oppose consolidation with EPIC v. U.S. Department of Justice, Case No.

19-cv-810.

DATED: April 19, 2019
                                                     Respectfully Submitted,

                                                     /s/ Matthew V. Topic

                                                     Attorneys for Plaintiffs

                                                     Matthew Topic
                                                     (E-Mail: foia@loevy.com)
                                                     LOEVY & LOEVY
                                                     311 N. Aberdeen, Third Floor
                                                     Chicago, Illinois 60607
                                                     Tel.: (312) 243-5900
                                                     Fax: (312) 243-5902
                                                     Bar No. IL0037


                                CERTIFICATE OF SERVICE

       I, Matthew Topic, an attorney, hereby certify that on April 19, 2019, I caused the

foregoing Plaintiffs' Position on Consolidation to be served on all counsel of record via the

CM/ECF system.



                                                     /s/ Matthew V. Topic
